Exhibit 10.1

 

EXECUTION

 

SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Sixth
Amendment”), dated as of June 6, 2014, is entered into by and among SANCHEZ
ENERGY CORPORATION, a Delaware corporation (“Sanchez”), SEP HOLDINGS III, LLC, a
Delaware limited liability company (“SEP”), SN MARQUIS LLC, a Delaware limited
liability company (“SN Marquis”), and SN COTULLA ASSETS, LLC, a Texas limited
liability company (“SN Cotulla”; together with Sanchez, SEP and SN Marquis,
collectively, the “Borrowers” and each, a “Borrower”), the Required Lenders
party hereto, and ROYAL BANK OF CANADA, as Administrative Agent for the Lenders
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

RECITALS

 

A.                                    The Borrowers, the Lenders and the
Administrative Agent previously entered into that certain Amended and Restated
Credit Agreement dated as of May 31, 2013, as amended by that certain First
Amendment to Amended and Restated Credit Agreement dated as of June 30, 2013, as
amended by that certain waiver letter and amendment dated July 30, 2013, as
amended by that certain Third Amendment to Amended and Restated Credit Agreement
dated as of September 11, 2013, as amended by that certain Fourth Amendment to
Amended and Restated Credit Agreement dated as of November 18, 2013 and as
amended by that certain Fifth Amendment to Amended and Restated Credit Agreement
dated as of February 28, 2014 (as amended, restated, supplemented or modified
from time to time, the “Credit Agreement”) and certain other Loan Documents (as
defined in the Credit Agreement) in connection therewith.

 

B.                                    The Borrowers have requested that the
Administrative Agent and the Lenders amend the Credit Agreement as set forth
herein to permit the issuance of Senior Unsecured Notes in a maximum amount such
that after giving effect to such issuance, the Borrowers are in pro forma
compliance with the financial covenants forth in Section 9.01 of the Credit
Agreement.  The Administrative Agent and the Required Lenders are willing to
amend the Credit Agreement on the terms and conditions contained in this Sixth
Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Sixth Amendment and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged by the parties hereto, the
Borrowers, the Required Lenders and the Administrative Agent agree as follows:

 

1.                                      Defined Terms.  Unless otherwise defined
herein, capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.

 

Sixth Amendment to Sanchez

Amended and Restated Credit Agreement

 

1

--------------------------------------------------------------------------------


 

2.                                      Specific Amendments to Credit
Agreement.      The Credit Agreement is hereby amended as follows:

 

(i)                                     The following defined terms are hereby
added to Section 1.02 of the Credit Agreement in the proper alphabetical order:

 

“‘Senior Unsecured Notes Maximum Amount’ means the maximum amount of Senior
Unsecured Notes that at the time of issuance could be issued such that, after
giving pro forma effect to such issuance, the Borrowers would be in compliance
with Section 9.01.”

 

“‘Sixth Amendment’ means that certain Sixth Amendment to Amended and Restated
Credit Agreement dated the Sixth Amendment Effective Date among the Borrowers,
the Required Lenders and the Administrative Agent.”

 

“‘Sixth Amendment Effective Date’ means June 6, 2014.”

 

(ii)                                  The defined term “Issuance Related Debt”
in Section 1.02 of the Credit Agreement is hereby deleted and the following is
substituted therefor:

 

““Issuance Related Debt” means Debt in connection with the Bridge Loan, the
Bridge Securities and Takeout Loan, the Senior Unsecured Notes and the principal
amount of any Debt in excess of $50,000,000 under the Second Lien Loan. For the
sake of clarity, Issuance Related Debt will not be deemed “incurred” for
purposes of the definition of Issuance Related Borrowing Base Adjustment Amount
(or “issued” for purposes of any provision of the Credit Agreement other than
the definition of Senior Unsecured Notes Maximum Amount and Section 9.01) until
termination or expiration of any escrow or other similar arrangement
satisfactory to the Administrative Agent preventing Sanchez (or any other issuer
of such Debt) from having unrestricted access to, and the right to use of, the
proceeds of such Issuance Related Debt.”

 

(iii)                               Section 9.02(b)(v) of the Credit Agreement
is hereby amended by deleting the  figure “$600,000,000” in clause (A) thereof
and substituting therefor the following:

 

“the Senior Unsecured Notes Maximum Amount”

 

3.                                      Borrowers’ Ratification.  Each of the
Borrowers hereby ratifies all of its Obligations under the Credit Agreement and
each of the Loan Documents to which it is a party, and agrees and acknowledges
that the Credit Agreement and each of the Loan Documents to which it is a party
are and shall continue to be in full force and effect. Nothing in this Sixth
Amendment extinguishes, novates or releases any right, claim, Lien, security
interest or entitlement of any of the Lenders, the Issuing Bank or the
Administrative Agent created by or contained in any of such documents nor is any
Borrower released from any covenant, warranty or obligation created by or
contained herein or therein.

 

2

--------------------------------------------------------------------------------


 

4.                                      Guarantors’ Ratification.  Each
Guarantor by its execution in the space provided below under “ACKNOWLEDGED for
purposes of Section 4” hereby ratifies, confirms, acknowledges and agrees that
its obligations under the Guaranty are in full force and effect and that such
Guarantor continues to unconditionally and irrevocably guarantee the full and
punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, of the Obligations, and its execution and delivery of
this Sixth Amendment does not indicate or establish an approval or consent
requirement by any Guarantor under the Guaranty in connection with the execution
and delivery of amendments to the Credit Agreement, the Notes or any of the
other Loan Documents (other than the Guaranty or any other Loan Document to
which a Guarantor is a party).

 

5.                                      Conditions to Effectiveness of Sixth
Amendment.  This Sixth Amendment shall be effective upon the satisfaction, in
the Administrative Agent’s sole discretion, of the following conditions
precedent:

 

(i)                                     The Administrative Agent shall have
executed, and shall have received from each of the Borrowers and the Required
Lenders duly executed signature pages to, this Sixth Amendment, and shall have
received a duly executed acknowledgement of Section 4 of this Sixth Amendment
from each Guarantor; and

 

(ii)           the Administrative Agent shall have received such other documents
as the Administrative Agent or its counsel may reasonably request.

 

6.                                      No Implied Amendment, Waiver or Consent.
This Sixth Amendment shall not constitute an amendment or waiver of any
provision not expressly referred to herein and shall not be construed as a
consent to any action on the part of the Borrowers that would require a waiver
or consent of the Lenders or Required Lenders, as applicable, or an amendment or
modification to any term of the Loan Documents except as expressly stated
herein.

 

7.                                      Miscellaneous.  This Sixth Amendment is
a Loan Document.  Except as affected by this Sixth Amendment, the Loan Documents
are unchanged and continue in full force and effect.  However, in the event of
any inconsistency between the terms of the Credit Agreement, as amended by this
Sixth Amendment, and any other Loan Document, the terms of the Credit Agreement
will control and the other document will be deemed to be amended to conform to
the terms of the Credit Agreement.  All references to the Credit Agreement will
refer to the Credit Agreement as amended by this Sixth Amendment and any other
amendments properly executed among the parties.  Borrowers agree that all Loan
Documents to which they are a party (whether as an original signatory or by
assumption of the Obligations) remain in full force and effect and continue to
evidence their respective legal, valid and binding obligations enforceable in
accordance with their terms (as the same are affected by this Sixth Amendment or
are amended in connection with this Sixth Amendment).  AS A MATERIAL INDUCEMENT
TO THE ADMINISTRATIVE AGENT AND LENDERS PARTY HERETO TO ENTER INTO THIS SIXTH
AMENDMENT, BORROWERS RELEASE THE ADMINISTRATIVE AGENT, THE ISSUING BANK, THE
LENDERS AND THEIR RESPECTIVE PREDECESSORS, SUCCESSORS, ASSIGNS, DIRECTORS,
OFFICERS, EMPLOYEES, TRUSTEES, AGENTS

 

3

--------------------------------------------------------------------------------


 

AND ATTORNEYS FROM ANY LIABILITY FOR ACTIONS OR FAILURES TO ACT IN CONNECTION
WITH THE LOAN DOCUMENTS PRIOR TO THE SIXTH AMENDMENT EFFECTIVE DATE.  NO COURSE
OF DEALING BETWEEN BORROWERS OR ANY OTHER PERSON, ON THE ONE HAND, AND THE
ADMINISTRATIVE AGENT, ISSUING BANK AND THE LENDERS, ON THE OTHER, WILL BE DEEMED
TO HAVE ALTERED OR AMENDED THE CREDIT AGREEMENT OR AFFECTED EITHER BORROWERS’,
THE ADMINISTRATIVE AGENT’S, THE ISSUING BANK’S OR THE LENDERS’ RIGHT TO ENFORCE
THE CREDIT AGREEMENT AS WRITTEN.  This Sixth Amendment will be binding upon and
inure to the benefit of each of the undersigned and their respective successors
and permitted assigns.

 

8.                                      Form.  Each agreement, document,
instrument or other writing to be furnished to the Administrative Agent and/or
the Lenders under any provision of this instrument must be in form and substance
satisfactory to the Administrative Agent and its counsel.

 

9.                                      Headings. The headings and captions used
in this Sixth Amendment are for convenience only and will not be deemed to
limit, amplify or modify the terms of this Sixth Amendment, the Credit
Agreement, or the other Loan Documents.

 

10.                               Interpretation. Wherever possible each
provision of this Sixth Amendment shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Sixth
Amendment shall be prohibited by or invalid under such law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Sixth Amendment.

 

11.                               Multiple Counterparts.  This Sixth Amendment
may be separately executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to constitute one and the same agreement.  This Sixth Amendment may be
transmitted and/or signed by facsimile, telecopy or electronic mail.  The
effectiveness of any such documents and signatures shall, subject to applicable
law, have the same force and effect as manually-signed originals and shall be
binding on all Loan Parties, all Lenders, the Administrative Agent and the
Issuing Bank.  The Administrative Agent may also require that any such documents
and signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

 

12.                               Governing Law.  THIS SIXTH AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY CHOICE-OF-LAW PROVISIONS THAT WOULD REQUIRE THE
APPLICATION OF THE LAW OF ANOTHER JURISDICTION.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

 

 

BORROWERS:

 

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

SEP HOLDINGS III, LLC,

 

a Delaware limited liability company

 

 

 

SN MARQUIS LLC,

 

a Delaware limited liability company

 

 

 

SN COTULLA ASSETS, LLC,

 

a Texas limited liability company

 

 

 

 

 

 

By:

/s/ Kirsten A. Hink

 

Name:

Kirsten A. Hink

 

Title:

Vice President — Chief Accounting Officer

 

 

 

 

 

 

 

ACKNOWLEDGED for the purposes stated in Section 4:

 

 

 

GUARANTORS:

 

 

 

 

 

SN OPERATING, LLC,

 

a Texas limited liability company

 

 

 

SN TMS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Kirsten A. Hink

 

Name:

Kirsten A. Hink

 

Title:

Vice President — Chief Accounting Officer

 

Signature Page

 

Sixth Amendment to Sanchez

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

 

 

ROYAL BANK OF CANADA, as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Ann Hurley

 

Name:

Ann Hurley

 

Title:

Manager, Agency

 

Signature Page

 

Sixth Amendment to Sanchez

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

ISSUING BANK AND LENDER:

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

By:

/s/ Mark Lumpkin, Jr.

 

Name:

Mark Lumpkin, Jr.

 

Title:

Authorized Signatory

 

Signature Page

 

Sixth Amendment to Sanchez

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Michael Higgins

 

Name:

Michael Higgins

 

Title:

Director

 

Signature Page

 

Sixth Amendment to Sanchez

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

By:

/s/ Napur Kumar

 

Name:

Napur Kumar

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Samuel Miller

 

Name:

Samuel Miller

 

Title:

Authorized Signatory

 

Signature Page

 

Sixth Amendment to Sanchez

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK

 

 

 

 

 

 

 

By:

/s/ Les Werme

 

Name:

Les Werme

 

Title:

Vice President

 

Signature Page

 

Sixth Amendment to Sanchez

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

 

By:

/s/ John Kovarik

 

Name:

John Kovarik

 

Title:

Vice President

 

Signature Page

 

Sixth Amendment to Sanchez

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC

 

 

 

 

 

 

 

By:

/s/ Charles Hall

 

Name:

Charles Hall

 

Title:

Managing Director

 

 

 

 

By:

/s/ Josh Strong

 

Name:

Josh Strong

 

Title:

Director

 

Signature Page

 

Sixth Amendment to Sanchez

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

By:

/s/James Giordano

 

Name:

James Giordano

 

Title:

Vice President

 

Signature Page

 

Sixth Amendment to Sanchez

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

IBERIABANK

 

 

 

 

 

 

By:

/s/ W. Bryan Chapman

 

Name:

W. Bryan Chapman

 

Title:

Executive Vice President

 

Signature Page

 

Sixth Amendment to Sanchez

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.

 

 

 

 

By:

/s/ Haylee Dallas

 

Name:

Haylee Dallas

 

Title:

Vice President

 

Signature Page

 

Sixth Amendment to Sanchez

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GENÉRALÉ

 

 

 

 

By:

/s/ Roland Oberlin

 

Name:

Roland Oberlin

 

Title:

Managing Director

 

Signature Page

 

Sixth Amendment to Sanchez

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------